985 F.2d 559
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lorenzo DAVIS-BEY, Plaintiff-Appellant,v.Bruce FORSTROM;  Herman Eleby;  Bruce Woods, Defendants-Appellees.
No. 92-1938.
United States Court of Appeals, Sixth Circuit.
Feb. 2, 1993.

Before BOYCE F. MARTIN, JR., MILBURN, and ALAN E. NORRIS, Circuit Judges.

ORDER

1
Lorenzo Davis-Bey, a pro se Michigan prisoner, appeals a district court judgment dismissing his civil rights action filed pursuant to 42 U.S.C. § 1983.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Seeking monetary relief, Davis-Bey sued corrections officials at the Marquette Branch Prison (MBP) who sat on the Security Classification Committee who placed Davis-Bey in administrative segregation at that prison on March 22, 1990.   He sued the defendants in their individual and official capacities.   Davis-Bey alleged that the defendants violated his procedural due process rights under the Fifth and Fourteenth Amendments when they continued to place him in administrative segregation following his transfer from Carson City Regional Facility to MBP.


3
A magistrate judge recommended granting summary judgment in favor of the defendants.   After de novo review in light of Davis-Bey's objections, the district court issued an opinion modifying the magistrate judge's report and recommendation and dismissed the case.


4
On appeal, Davis-Bey continues to argue the merits of his case.   He requests pauper status, a free transcript and the appointment of counsel.


5
Upon review, we affirm the district court's judgment because there is no genuine issue of material fact and the defendants are entitled to judgment as a matter of law.   Fed.R.Civ.P. 56(c);   Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986).


6
Accordingly, we deny Davis-Bey's request for pauper status as moot, deny all other forms of relief and affirm the district court's judgment.   Rule 9(b)(3), Rules of the Sixth Circuit.